NO. 07-12-0109-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL B

                                 MAY 2, 2012
                        _____________________________

                         SILVERIO DELGADO-GUTIERREZ,

                                                              Appellant
                                          v.

                              THE STATE OF TEXAS,

                                                              Appellee
                        _____________________________

             FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

           NO. B18797-1104; HONORABLE EDWARD SELF, PRESIDING
                       _____________________________

                          ABATEMENT AND REMAND
                        _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is an appeal by Silverio Delgado-Gutierrez. He was

convicted of arson and sentenced to a probated term of five years imprisonment. There

appears some suggestion that appellant has absconded and remains at large despite

his conviction and sentence. In response to this Court’s letter dated April 17, 2012,

asking appellant to certify that payment or arrangements to pay for the clerk’s and

reporter’s records have been made, counsel for appellant moved to withdraw because
he was unaware of his client’s location, despite diligent efforts to contact appellant.

Accordingly, we abate the appeal and remand the cause to the trial court.

       The trial court is ordered to convene a hearing, upon reasonable notice, to

determine whether 1) appellant desires to prosecute this appeal, 2) appellant is indigent

and, therefore, entitled to a free record and appointed counsel on appeal, and 3)

appellant has absconded from the jurisdiction of this State.           The argument and

evidence, if any, presented at the hearing will be transcribed into a supplemental

reporter’s record, which record the trial court will cause to be filed with the clerk of this

court by June 1, 2012. The trial court may also execute any written findings of fact and

conclusions of law which it may deem relevant to the matter. If such written findings

and conclusions are created, they shall be included in a supplemental clerk’s record

which the trial court will cause to be filed with the clerk of this court by June 1, 2012.

Should further time be needed to complete the foregoing tasks, same must be

requested before June 1, 2012.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2